F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            AUG 3 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 ARDIE D. NOLON,

                Plaintiff - Appellant,                    No. 98-6443
           v.                                          (W.D. Oklahoma)
 TOM C. MARTIN, FRANKLIN                            (D.C. No. CV-97-959-A)
 FREEMAN, SUSAN WINCHESTER,
 JODY C. McMILLIN,

                Defendants - Appellees.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Ardie D. Nolon, a North Carolina state prisoner appearing pro se and in

forma pauperis, brought this 42 U.S.C. § 1983 action claiming that officials and

employees of the Great Plains Correctional Facility (GPCF), a private prison

facility in Hinton, Oklahoma, and the former secretary of the North Carolina

Department of Corrections violated his civil rights. He now appeals the district

court’s grant of summary judgment in favor of the defendants. We affirm.

       Nolon claims that the defendants violated the constitutional prohibition

against ex post facto laws when they allegedly illegally kidnaped him from a

North Carolina prison and transferred him to GPCF where he was incarcerated for

approximately thirteen months. He further alleges that, during his incarceration at

GPCF, facility officials and employees violated his constitutional rights,

including his rights under the Due Process Clause and the Fourth, Fifth, and Sixth

Amendments. Following the defendants’ motion for summary judgment, the

matter was referred to a magistrate judge who issued a report recommending that

the defendants’ motion be granted. R. Tab 48. Thereafter, Nolon filed a general

objection to the magistrate judge’s report.    1




       1
           The objection provided as follows:

       Objection to all the Findings and Recommendation entered by the
       Magistrate Judge that are unfavorable to the Plaintiff, as is more
       fully explained as follows: that the U.S. Magistrate Judge’s Report
       and Recommendation is in violation of the recent U.S. Supreme
                                                                       (continued...)

                                              -2-
      The district court noted that Nolon’s objection was ineffective. R. Vol. I,

Tab 53 at 1 (citing United States v. One Parcel of Real Property    , 73 F.3d 1057,

1059 (10th Cir. 1996)). Finding that Nolon had “waived any further review by

this Court of the factual and legal issues contained in the recommendation,” the

district court nonetheless conducted a de novo review before adopting the

magistrate judge’s report and recommendation.        Id. at 1-2.

      As the district court correctly noted, our opinion in    One Parcel of Real

Property , 73 F.3d at 1060, provides that “a party’s objections to the magistrate

judge’s report and recommendation must be both timely and specific to preserve

an issue for . . . appellate review.” Thus, Nolon’s general objection is not

sufficient to preserve the specific issues he attempts to raise on appeal.



      1
       (...continued)
      Court ruling as to the weight an inmate [has to] over-come in order
      to sue correctional officials under 42 U.S.C. § 1983.

      Plaintiff is a layman of law, unable to secure counsel/legal counsel,
      and was not appointed counsel by U.S. Magistrate Judge.

      Plaintiff therefore requests that the objections be liberally construed,
      and that the District Court Judge review the Findings and
      Recommendation for the errors specified herein and any others for
      the truth and facts that may be found to have occurred, and further,
      that plaintiff be appointed counsel to represent him in further
      proceedings, and that the relief sought in this civil right[s] complaint
      be granted.

R. Tab 52.

                                            -3-
Moreover, having reviewed the record, we conclude that the interests of justice do

not warrant lifting the bar of appellate review here.   2
                                                            See One Parcel of Real

Property , 73 F.3d at 1060-61;    Moore v. United States , 950 F.2d 656, 659 (10th

Cir. 1991). Accordingly, we hold that Nolon has waived appellate review by

failing to make specific objections to the magistrate judge’s report and

recommendation, and, therefore, we do not address his arguments.

       AFFIRMED.

                                                   ENTERED FOR THE COURT



                                                   Stephen H. Anderson
                                                   Circuit Judge




       However, even if we did find that the interests of justice required us to
       2

address the merits, we would conclude that the magistrate judge’s
recommendation, which the district court adopted, correctly found that the
defendants were entitled to summary judgment as a matter of law. Thus, on a
merits review, we would affirm for substantially the same reasons the magistrate
judge set forth in his recommendation.

                                             -4-